                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No: 9:18-CV-80748-Bloom/Reinhart


DANIEL HALL, et al.,


                       Plaintiffs,
v.


HARRY SARGEANT, III,
                  Defendant.
__________________________________/


      ORDER GRANTING PLAINITFF’S MOTION TO DISMISS DEFENDANT’S
               COUNTERCLAIMS WITH PREJUDICE (DE 72)

       In 1971, MIT-trained electrical engineer Ray Tomlinson sent the world’s first email.

http://www.guinnessworldrecords.com/news/60at60/2015/8/1971-first-ever-email-392973.             Just

under a half century later, emails are ubiquitous. In 2018, more than 280 billion emails per day

were sent worldwide, to over 3.8 billion email accounts. https://www.lifewire.com/how-many-

emails-are-sent-every-day-1171210. And yet, very few people understand how email works.

       An email message is nothing more than a digital file containing text and (sometimes)

embedded images, photos, or videos. Each such file has a filename followed by an extension

representing the format in which the file is saved (e.g., “filename.extension”). Depending on the

software used to create the email, the digital file will have a different extension. For example, .msg

and .eml are common extensions for emails created using Microsoft Outlook and Apple Mail.




                                                      1
          A person composes an email message using software known as “the mail client.” The mail

client can be installed on a computer or other device, such as a smartphone or tablet; it can also

reside online and be accessed via the World Wide Web (so-called “webmail”). Common mail

clients    are    Microsoft    Outlook,    Gmail,    Apple    Mail,   and    Mozilla    Thunderbird.

https://zapier.com/blog/best-email-app/. The message created using the mail client may include

text and embedded items such as images, photos, or videos. Other pre-existing files can be attached

to the message.

          The sender must include an email address for the recipient. This address is usually two sets

of text divided by the “@” symbol (e.g. abcdef@xyz.ext). The information to the left of the “@”

is the recipient’s username; the information to the right of the “@” is the domain name where the

email is to be delivered. https://www.lifewire.com/elements-of-email-address-1166413. The

domain name corresponds to a particular server on the Internet, which has a unique Internet

Protocol (“IP”) address. Servers known as Domain Name System (DNS) servers contain the

pairings of which servers correspond to which IP addresses.

          When the person hits “send,” the outgoing message first goes to a computer server that has

been configured to process email (“a mail server”) using the Simple Mail Transfer Protocol

(“SMTP”).1 The SMTP server reads the outgoing domain address, then consults a DNS server to

obtain the IP address corresponding to the mail server linked to the recipient’s domain. That

incoming mail server is called the Mail Transfer Agent (“MTA”). 2 For example, the DNS server




1
    This discussion of how email is transmitted is taken                            primarily    from
https://www.howtogeek.com/56002/htg-explains-how-does-email-work/.
2
    An email provider may have multiple SMTP servers and multiple MTA servers.

                                                       2
would tell the SMTP server that “xyz.ext” receives its mail at an MTA whose IP address is

123.123.123.0.

        The SMTP server then sends the email message and any attachments to the MTA, which

uses either a Post Office Protocol (POP) or an Internet Message Access Protocol (IMAP) to send

the email to the recipient’s inbox on the incoming mail server.3 What arrives in the inbox is the

same digital file (including attachments) that left the SMTP server. The recipient uses his own

mail client to access the inbox on the MTA server. Depending on the manner in which the recipient

accesses the inbox, the message may be downloaded to the recipient’s computer or device, may

remain on the server so it can be accessed there again, or both. Mail clients aggregate individual

email message files into larger files, which can be stored on a hard drive or server. These files

often have the extension .mbox, .pst, or .ost. See          https://www.ibidinfo.com/what-is/mbox-

file.html; https://www.webopedia.com/TERM/P/personal_storage_table_pst.html.

        So, an email account is nothing more than a location on a server or hard drive where digital

files are stored. In that respect, it is no different from any other folder on a computer, and the files

stored there are no different from any other file stored on a computer. Like any other digital files,

they can be saved to a digital storage medium (e.g., USB drive, hard disk drive, CD-Rom, DVD)

or be converted to tangible medium by being printed out. The same is true for photos or videos

appended to an email.




3
  The major difference between POP an IMAP protocols is that the IMAP protocol automatically
syncs the email client, the server, and any other email clients linked to the email account on the
server.


                                                       3
       With that background, we turn to the matter at hand, which presents, inter alia, the question

of whether an email account or an individual digital file is a “place” for purposes of the Florida

tort of invasion of privacy by intrusion.



                                   PROCEDURAL HISTORY

       Before the Court is Plaintiff Daniel Hall’s Motion to Dismiss Amended Counterclaims

pursuant to Federal Rule of Civil Procedure 12(b)(6). DE 72. Plaintiffs brought this action seeking

a declaratory judgment of nonliability to Defendant Harry Sargeant III (“Harry Sargeant”) and

alleging claims for breach of contract and malicious prosecution. DE 1. Harry Sargeant filed three

counterclaims against Hall for invasion of privacy by intrusion, conversion, and civil conspiracy.

DE 68. Hall filed the instant motion to dismiss the counterclaims, which this Court orally granted

with prejudice during a hearing on March 6, 2019. DE 122.4 This Order serves to memorialize

that decision. In addition to the Complaint, the Amended Counterclaims, and the Motion to

Dismiss, the Court has reviewed Harry Sargeant’s response (DE 91) and Hall’s reply. DE 101. The

Court held oral argument on the motion on February 26, 2019.

       The allegations in the Amended Counterclaims arise against the backdrop of prior state

court litigation involving Harry Sargeant, that was settled. Harry Sargeant later filed an action in

this Court against Hall and others — Harry Sargeant, III v. Maroil Trading, Inc., et al., Case No.

17-CV-81070-Bloom/Reinhart (“the prior federal action”) — which Harry Sargeant voluntarily

dismissed after the undersigned issued a Report and Recommendation (“the R&R”) recommending

that the Second Amended Complaint (“SAC”) in that action (DE 93) be dismissed without



4
  The parties consented to have the undersigned resolve the pending motion to dismiss by final
disposition. DE 103.


                                                     4
prejudice. This Court has previously detailed the history of the state court litigation and the parties’

relationship, much of which is undisputed. DE 41. Rather than repeat that history here, the Court

will provide a brief summary.

       In 2008, Mohammed Al-Saleh sued Harry Sargeant and in July 2011, following a trial, a

Florida state court jury awarded Al-Saleh a judgment against Harry Sargeant for approximately

$30 million. Plaintiffs assisted Al-Saleh in funding the litigation and in collecting on the judgment

by investigating and tracing Harry Sargeant’s assets.

       In October 2016, Al-Saleh and Harry Sargeant entered into a settlement agreement

whereby Al-Saleh would accept a lesser payment in exchange for Harry Sargeant’s agreement to

stop trying to prevent collection of the Florida Judgment. Releases were executed and incorporated

into the settlement agreement. Harry Sargeant released, inter alia, Plaintiffs Burford and Dunrod,

as well as “all persons or entities for whose acts or omissions the foregoing would or could be

derivatively or vicariously liable or to whom the foregoing could or would owe indemnification.”

At issue in the instant action is whether Hall was a released party under the settlement agreement.

According to Plaintiffs, a “key part of the agreement was that [Harry Sargeant] would again be

liable for the full amount owed if he resumed litigation” against the released parties.

       Thereafter, Harry Sargeant filed the SAC in the prior federal action alleging that Hall had

conspired to unlawfully access a computer server maintained by Harry Sargeant’s former employer

and obtained personally sensitive electronic materials that Harry Sargeant had left behind (“the

HS3 Material”).5 The SAC alleged that Hall conspired to violate the Computer Fraud and Abuse



5
  The SAC defined the “HS3 Material” as “inter alia, 478 items comprising business information,
business and personal communications, documents, Microsoft email files, and personal sensitive
photographs and videos.” SAC at ¶ 22. Attached as Exhibit A to the SAC was a list of the items,
consisting of 278 .msg Outlook message files, 93 JPEG photographs, 70 text documents, 30


                                                       5
Act (CFAA), the Florida Computer Abuse and Data Recovery Act (CADRA), and to invade Harry

Sargeant’s privacy by intrusion and publication of private facts.

       Hall moved to dismiss the SAC. The R&R recommended that the claims against Hall be

dismissed without prejudice for Harry Sargeant’s failure to allege sufficient facts to support the

claims. With regard to the claim that Hall conspired to invade Harry Sargeants privacy by

intrusion, the Court held, “[T]he SAC fails to allege facts sufficient to create a plausible claim that

Hall or [co-defendant Andrew] Preston was aware of the source from which the HS3 Materials

were to be obtained.” DE 191 in the prior federal action at 31.

       Rather than object to the R&R, Harry Sargeant dismissed his claims voluntarily and

without prejudice; he then initiated a state court action that again alleged Hall invaded Harry

Sargeant’s privacy by publishing the HS3 materials and conspired to do so. DE 21-1 at ¶¶ 77-85,

93-101.6 Before Harry Sargeant filed the state court action, however, Hall filed the instant case.

DE 1. This Court declined to abstain. DE 41 at 9-13. The state court action was stayed pending the

outcome of this lawsuit. At that point, Harry Sargeant filed the Amended Counterclaims, which

assert claims for invasion of privacy by intrusion, conversion, and conspiracy claims.




movies, 5 Internet HTML documents, 1 pdf document, and 1 ISO file. The Amended Counterclaim
defines “HS3 Material” as a batch of salacious information and material provided by Daniel
Sargeant to Daniel Hall on or about October 28, 2016. ¶ 40. The Amended Counterclaim further
alleges, “The HS3 Material contained at least 478 separate business, personal, and confidential
items belonging to and relating to [Harry Sargeant].” ¶ 45. Any distinction between these two
definitions is immaterial to the Court’s ruling, so the Court will use the term “HS3 Material” to
refer to whatever information was provided to Hall by Daniel Sargeant on or about October 28,
2016.
6
    In the state court complaint, Harry Sargeant alleged a violation of CADRA and invasion of
privacy by intrusion against other defendants. DE 21-1 at ¶¶ 68-76, 86-92.


                                                      6
Motion to Dismiss Standard

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy the Rule 8 pleading

requirements, a claim must provide the defendant fair notice of plaintiff’s claim and the grounds

upon which it rests. See Swierkiewicz v. Sorema N.A., 534 U. S. 506, 512 (2002). While a claim

“does not need detailed factual allegations,” it must provide “more than labels and conclusions”

or “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (explaining that the Rule

8(a)(2) pleading standard “demands more than an unadorned, the defendant-unlawfully-harmed-

me accusation”). Nor can a claim rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U. S. at 678 (quoting Twombly, 550 U. S. at 557 (alteration in original)).

       On a motion to dismiss under Rule 12(b)(6), the Court must view the well-pled factual

allegations in a claim in the light most favorable to the non-moving party. Dusek v. JPMorgan

Chase & Co., 832 F.3d 1243, 1246 (11th Cir. 2016). Viewed in that manner, the factual allegations

must be enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the claim are true (even if doubtful in fact). Twombly, 550 U. S. at 555 (citations

omitted). The Supreme Court has emphasized that “[t]o survive a motion to dismiss a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Id. at 570. In addition, “courts may infer from factual allegations in the complaint

obvious alternative explanations, which suggest lawful conduct rather than the unlawful conduct

that plaintiff would ask the court to infer.” Am. Dental Assoc. v. Cigna Corp., 605 F. 3d 1283,

1290 (11th Cir. 2010) (citing Iqbal, 556 U. S. at 682). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and



                                                      7
plausibility of ‘entitlement to relief.’” Iqbal, 556 U. S. at 678 (quoting Twombly, 550 U. S. at

557). When evaluating a motion to dismiss under Rule 12(b)(6):

       [A] court considering a motion to dismiss can choose to begin by identifying
       pleadings that, because they are no more than conclusions, are not entitled to the
       assumption of truth. While legal conclusions can provide the framework of a
       complaint, they must be supported by factual allegations. When there are well-
       pleaded factual allegations, a court should assume their veracity and then determine
       whether they plausibly give rise to an entitlement to relief.

Iqbal, 556 U. S. at 679. Factually unsupported allegations based “on information and belief” are

not entitled to the assumption of truth. See Scott v. Experian Info. Sols., Inc., 2018 WL 3360754,

at *6 (S.D. Fla. June 29, 2018) (J. Altonaga) (“Conclusory allegations made upon information and

belief are not entitled to a presumption of truth, and allegations stated upon information and belief

that do not contain any factual support fail to meet the Twombly standard.”).

               FACTS ALLEGED IN THE AMENDED COUNTERCLAIMS

       Similar to the SAC in the prior action, the Amended Counterclaims in this action allege

that “Hall intentionally organized, directed, and participated in an illegal and tortious conspiracy

against Harry Sargeant to invade and convert Harry Sargeant’s private and confidential business

and personal information and material.” ¶ 23.7 In the Amended Counterclaims Harry Sargeant

explains the alleged conspiracy as follows:

       Harry Sargeant, along with his brother Daniel Sargeant and other family members, had an

ownership interest in certain family businesses. ¶ 6.8 In conducting their operations, the family



7
 All paragraph citations (noted as “¶” or “¶¶”) are references to the numbered paragraphs in the
Amended Counterclaim. DE 68.
8
  For purposes of this Motion, the Court accepts all well-pled factual allegations in the Amended
Counterclaim, and all attachments thereto, as true and evaluates all plausible inferences derived
from those facts in favor of the Harry Sargeant. See Chaparro v. Carnival Corp., 693 F.3d 1333,
1337 (11th Cir. 20112); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d


                                                     8
businesses used a computer server (the “Sargeant Server”), owned by Sargeant Marine, Inc. ¶ 7.

Daniel Sargeant was not an owner of Sargeant Marine or the Sargeant Server. Id.

       Harry    Sargeant     owned     and   used     an   email    account    with   the    address

hsargeantjr@sargeant.net (“the HS3 Email Account”) on the Sargeant Server for his work-related

emails, for his personal emails, and for his business endeavors separate from the family businesses.

¶¶ 8, 9, 14.9 The HS3 Email Account contained Harry Sargeant’s private and confidential business

and personal information. ¶ 9. The HS3 Email Account was password protected, and Harry

Sargeant did not provide the password to Hall, Daniel Sargeant, or the Sargeant Family. ¶ 10.

Harry Sargeant never authorized Hall, Daniel Sargeant, or the Sargeant Family to access the HS3

Email Account, or to obtain any information or material from that email account. ¶ 11. Only

Sargeant Marine could grant permission to access the Sargeant Server for lawful purposes and

only Harry Sargeant could authorize another person to access the HS3 Email Account. ¶¶ 12, 14.

The only person to whom Harry Sargeant had granted access to the HS3 Email Account was the

system administrator and this access was granted on a limited basis for the purpose of performing

maintenance, repairs, or software patches. ¶ 15. 10




1349, 1353 (S.D. Fla. 2009) (“On a motion to dismiss, the complaint is construed in the light most
favorable to the non-moving party, and all facts alleged by the non-moving party are accepted as
true.”).
9
  The Court disregards the legal conclusion that Harry Sargeant “owned” and “controlled access”
(¶ 14) to the HS3 Email Account because there are no facts alleged to support this claim, and
because it is contradicted by other factual allegations in the Amended Counterclaim. Iqbal, 556
U.S. at 679 (statements in pleadings that are “no more than [legal] conclusions, are not entitled to
the assumption of truth”).
10
  The assertion that Sargeant Marine could only grant permission to access the Sargeant Server
“for lawful purposes” is a legal conclusion based on Harry Sargeant’s interpretation of United
States v. Rodriguez, 628 F.3d 1258 (11th Cir. 2010). As a legal conclusion, it is not entitled to the


                                                      9
       In January 2013, Harry Sargeant’s brothers and father ousted Harry Sargeant from the

family businesses and denied Harry Sargeant further access to the Sargeant Server or the HS3

Email Account. ¶ 17. In or about February 2013, Harry Sargeant asked the system administrator

about access to the HS3 Email Account and was told: (a) that the HS3 Email Account had been

disconnected; (b) that all the associated information and data in the HS3 Email Account had been

“cut off from the root;” and (c) that no information or data from the HS3 Email Account could or

would be provided to Harry Sargeant.11 ¶ 18. Harry Sargeant relied upon these representations

and concluded that the email account, including the information and material within it, had been

destroyed. ¶ 19.

       During 2014 through 2015, both Daniel Sargeant and Hall were investigating Wilmer

Ruperti due to his involvement in two separate lawsuits. ¶¶ 26, 27. Hall’s investigation was related




assumption of truth. Moreover, the Court previously found Harry Sargeant’s interpretation of
Rodriguez to be incorrect. See DE 191 in Case No. 17-cv-81070 at 16-21.

Likewise, the assertion that only Harry Sargeant could authorize another person to access the HS3
Email Account is not entitled to the assumption of truth. “Determining whether a complaint states
a plausible claim . . . [is] a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” Iqbal, 556 U.S. at 679. In light of the totality of the facts
in the Amended Counterclaim, it defies common sense for Harry Sargeant to claim that he alone
controlled access to the HS3 Email Account and the HS3 Material. That account was provided to
Harry Sargeant by a corporation of which he was not a controlling owner, it carried a corporate
email domain, was housed on a server owned by a corporate third party, and Harry Sargeant was
aware that a system administrator existed and had the technological capability to access the
account. While Harry Sargeant may have told the system administrator only to access the account
for limited purposes, the facts in the Amended Counterclaim do not establish that Harry Sargeant
had the power to bind the system administrator’s actions. In any event, the Amended Counterclaim
reveal that even if Harry Sargeant controlled access to the HS3 Email Account at one time, that
control ceased to exist in January 2013 when he was ousted from the company (¶ 18). In sum, the
Amended Counterclaim fail to plead a plausible claim that Harry Sargeant had control over the
HS3 Email Account at any time relevant to this lawsuit.
11
  Computers (including servers) store files in a hierarchical set of directories and sub-directories.
The highest-level directory is called the “root.” See https://techterms.com/definition/root.

                                                     10
to his efforts to collect on a judgment one of his clients (Novoship (UK) Limited) had against

Ruperti. Daniel Sargeant’s investigation stemmed from his concern that Ruperti, who was assigned

to act as a lead negotiator for a Sargeant family business in another lawsuit, may have

misappropriated the settlement proceeds for himself. Id. As part of his investigation, Hall came

into possession of numerous confidential documents pertaining to Ruperti’s finances. ¶ 28.

However, in 2016, Ruperti settled the Novoship Case, and as part of the settlement, Novoship

executed a nondisclosure agreement (the “NDA”), which prevented disclosure by Novoship of

Ruperti’s private business and financial information. ¶ 29.

       In connection with Plaintiffs’ judgment collection efforts in the Al-Saleh lawsuit

referenced above, in November 2014, Hall began investigating Harry Sargeant. ¶ 30. On January

13, 2015, Hall met with Daniel Sargeant in London. At this meeting, Daniel Sargeant advised Hall

that: (a) he possessed certain compromising information concerning Harry Sargeant; (b) the

compromising information he had concerning Harry Sargeant was obtained from the HS3 Email

Account; (c) Harry Sargeant was unaware that Daniel Sargeant had access to this information; (d)

Harry Sargeant had been told the HS3 Email Account had been deleted; and (e) Daniel Sargeant

had the ability to access the HS3 Email Account even though he did not have Harry Sargeant’s

permission. ¶ 31.

       During this January 13, 2015 meeting, Hall proposed to Daniel Sargeant the potential for

mutually beneficial exchanges of information. ¶ 32. On or about January 23, 2015, Daniel Sargeant

agreed to Hall’s proposal to exchange mutually beneficial information and provided a sampling of

private, sensitive information to Hall, which Daniel Sargeant had obtained from the HS3 Email

Account. ¶ 33.




                                                    11
       In August 2016, Hall contacted Daniel Sargeant to further discuss trading confidential and

private information. ¶ 39. Hall requested that Daniel Sargeant provide him with the salacious,

confidential, private and personal information that Daniel Sargeant previously informed Hall was

available from the HS3 Email Account. Id. Hall knew from his prior conversations with Daniel

Sargeant that the information came from the HS3 Email Account and that Harry Sargeant did not

authorize Daniel Sargeant to obtain such information and material. Id.

       The information and material that Daniel Sargeant provided to Hall occurred in two

batches. Daniel Sargeant provided the first batch referenced above to Hall on January 23, 2015,

and provided the second, more salacious batch (the HS3 Material) on or about October 28, 2016.

In exchange for the HS3 Material, Hall offered to provide to Daniel Sargeant certain financial and

other information that Hall had obtained regarding Ruperti from Hall’s investigative work on the

Novoship Case. ¶¶ 41, 50. Daniel Sargeant wanted the Ruperti Material from Hall, because it

would aid Daniel Sargeant in pursuing claims against Ruperti for misappropriation of the

settlement proceeds. ¶ 42. Hall knew through his work on the Novoship Case that the Ruperti

Material was subject to various confidentiality restrictions. ¶43. Nevertheless, Hall traded the

Ruperti Material to Daniel Sargeant in exchange for the HS3 Material, thereby causing Novoship

to breach the NDA with Ruperti. ¶¶ 29, 44.

       On October 28, 2016, Hall and Daniel Sargeant met again in London. At this meeting, Hall

provided to Daniel Sargeant the Ruperti Material, and Daniel Sargeant provided to Hall the HS3

Material. Notably, Hall obtained the HS3 Material from Daniel Sargeant, without informing Harry

Sargeant, on the same day that Harry Sargeant executed certain releases that were conditions of

the Al-Saleh Settlement. ¶ 51.




                                                   12
                                       LEGAL CLAIMS

       Hall’s Arguments

       Hall contends that the factual allegations in Amended Counterclaims are speculative and

are insufficient to support a claim for relief. Specifically, Hall argues that Harry Sargeant’s

“descriptions of supposed conversations between Dan Hall and Dan Sargeant in two meetings,

January of 2015 and August of 2016 . . . should not be credited as true because they are just

inventions of supposed conversations.” T. 65:24 – 66:9. See ¶¶ 31-33, 39.12

       As for the merits of the Amended Counterclaims, Hall argues that the invasion of privacy

count must be dismissed because there are insufficient factual allegations to support a plausible

finding that Hall actually accessed the HS3 Email Account or induced anyone else to do so.

Moreover, Hall argues that the HS3 Email Account and individual email files cannot constitute

private quarters as defined by the Florida Supreme Court because the email account is neither a

physical place, nor one in which Harry Sargeant maintained any reasonable expectation of privacy,

since he could only access it through his former employer’s computer server.

       Regarding the conversion counterclaim, Hall argues that the pleading fails to establish a

plausible claim that he wrongfully deprived Harry Sargeant of his property. At most, Hall argues,

the pleading alleges that Hall received the HS3 Material from Daniel Sargeant, which does not

satisfy a showing of conversion.

       Finally, Hall contends that Harry Sargeant’s claim for civil conspiracy (based on the

alleged invasion and conversion) must be dismissed because Harry Sargeant has failed to properly

plead the underlying substantive causes of action.




12
    The transcript of the February 26, 2019 oral argument on the motion to dismiss counterclaims
is at DE 115.
                                                     13
       Harry Sargeant’s Arguments

       During the oral argument on the motion, Harry Sargeant’s counsel acknowledged that the

Florida Supreme Court requires an invasion of privacy to be an intrusion into one’s private

quarters, which “has to be a place over which there is an expectation of privacy.” T. 76:5-6. In

encouraging the Court to adopt a more expansive view of the word “place,” defense counsel argued

that Harry Sargeant’s “e-mail account is the place. It is a virtual place [that includes] the account

itself, and the individual emails . . . as well as everything in there [including] the attachments to

the emails.” T. 77:14-18; 78:11-12. Defense counsel emphasized that “there is no Florida state

court case that squarely addresses [whether] the place [can] be a virtual place.” T. 76:18-20.

       Defense counsel argued that “every time the [HS3] e-mail account is accessed or every

time someone opens an e-mail or looks at this material, that is a brand new invasion of privacy”

(T. 75:5-7; 78:12-13), and that there is a constitutionally protected expectation of privacy in e-

mails. T. 79:14-15; 81:14-18.

       In his opposition to the motion to dismiss, Harry Sargeant claimed that he “had the right to

possess the HS3 Material” (DE 91 at 13), and that Hall engaged in conversion when he knowingly

came into possession of the HS3 Material. T. 88:10-13; 89:3-4. Harry Sargeant asserts that the

count for civil conspiracy should survive because the underlying torts are actionable.

                                          DISCUSSION

       As a threshold matter, the Court finds that the factual allegations in the Amended

Counterclaims related to the January 2015 and August 2016 meetings between Hall and Daniel

Sargeant satisfy the pleading requirements of Rule 8, Iqbal, and Twombly. Although Hall argues

that the factual allegations in Paragraph 31 regarding Hall’s alleged meeting with Daniel Sargeant

in January 2015 are “wholly speculative” (DE 72 at 9), the Court finds them to be sufficiently



                                                     14
factual. Harry Sargeant is not obligated to reveal his source for these allegations at the pleading

stage and the Court is obligated to accept those facts as true.

        Invasion of Privacy by Intrusion

        Count One of the Amended Counterclaims alleges that “[b]y repeatedly offering to trade

and ultimately trading the Ruperti Material for the HS3 Material, Hall induced, and was the

substantial cause for, Daniel Sargeant to access the HS3 Email Account, obtain the HS3 Material,

and provide the HS3 Material to Hall.” ¶ 74. It further alleges, “Hall’s actions of inducing and/or

substantially causing Daniel Sargeant to obtain the HS3 Material from the HS3 Email Account

without Harry Sargeant’s authorization, and provide it to Hall, constitutes an unauthorized

intrusion by Hall into a private, electronic place. Moreover, Hall’s subsequent obtaining,

possessing, and viewing of the HS3 Material also constitutes an unauthorized intrusion by Hall

into a private, electronic place.” ¶ 77.

        Invasion of privacy by intrusion requires “physically or electronically intruding into one’s

private quarters.” Allstate Ins. Co. v. Ginsberg, 863 So. 2d 156, 162 (Fla. 2003). “An intrusion

claim has three elements. First, there must be a private quarter. Second, there must be some

physical or electronic intrusion into that private quarter. Third, the intrusion must be highly

offensive to a reasonable person.” Celestine v. Capital One, No. 17-20237-CIV, 2017 WL

2838185, at *3 (S.D. Fla. June 30, 2017) (J. Scola) (quoting Stasiak v. Kingswood Co-op, Inc.,

2012 WL 527537, at *1 (M.D. Fla. Feb. 17, 2012)). The alleged intrusion must be “into a ‘place’

in which there is a reasonable expectation of privacy.” Spilfogel v. Fox Broad. Co., 433 F. App'x

724, 726 (11th Cir. 2011) (quoting Ginsberg, 863 So.2d at 162). In Florida, the tort of invasion of

privacy by intrusion has traditionally applied to physical locations. See Spilfogel v. Fox Broad.

Co., No. 09-CV-80813, 2010 WL 11504189, at *5 (S.D. Fla. May 4, 2010) (J. Ryskamp)



                                                     15
(“Invasion of privacy by intrusion is a claim for the intentional trespass or intrusion upon physical

solitude, such as by breaking into the plaintiff’s home or peeking into her window”), aff'd, 433 F.

App'x 724 (11th Cir. 2011); Guin v. City of Riviera Beach, 388 So.2d 604, 606 (Fla. Dist. Ct. App.

1980) (Florida law encompasses an “intrusion upon plaintiff's physical solitude or seclusion, as by

invading plaintiff's home, or other quarters, or an illegal search of his shopping bag in a store”).

       Harry Sargeant’s first theory of recovery is that Hall caused or induced Daniel Sargeant to

access the Sargeant Server to obtain the HS3 Material. Assuming without deciding that a physical

computer server is a sufficient “place” for purposes of this tort, the Court holds that the Amended

Counterclaim does not create a plausible inference that Hall induced or caused Daniel Sargeant to

access the HS3 Email Account to obtain the HS3 Material. Therefore, Hall cannot be held legally

responsible for Daniel Sargeant’s actions, even if those actions violated Harry Sargeant’s rights.

       The relevant allegations in the Amended Counterclaims relating to the acquisition of the

HS3 Material establish the following facts. In January 2015, Hall met with Daniel Sargeant. Hall

was told that Daniel Sargeant already possessed certain compromising information about Harry

Sargeant that had been obtained from the HS3 Email Account on the Sargeant Server, and that

Daniel Sargeant could access the HS3 Email Account in the future, even though he did not have

Harry Sargeant’s permission. ¶ 31. It does not allege in what format or on what storage medium

Daniel Sargeant had the material, when that material was obtained from the Sargeant Server, or by

whom it was obtained. In August 2016, Hall contacted Daniel Sargeant and asked “that Daniel

Sargeant provide him with the salacious, confidential, private and personal information that Daniel

Sargeant previously informed Hall was available from the HS3 Email Account.” ¶ 39 (emphasis

added). On or about October 28, 2016, Daniel Sargeant provided the HS3 Material to Hall. ¶ 40.

These allegations fall short of creating a plausible inference that Daniel Sargeant accessed the



                                                     16
email account between January 2015 and October 28, 2016. It does not negate the equally plausible

inference that Daniel Sargent (or someone else) had obtained the HS3 Material from the Sargeant

Server before Hall’s involvement and that it had been saved prior to October 2016 somewhere

other than on the Sargeant Server. See Hayden v. Broward Cty., 2013 WL 4786486, at *8 (S.D.

Fla. Sept. 6, 2013) (J. Rosenbaum) (where “two equally plausible bases . . . exist, one of which

would require dismissal of the Complaint, Plaintiff has failed to ‘raise a right to relief above the

speculative level,’ and, therefore, his Complaint must be dismissed”) (quoting Twombly, 550 U.S.

at 555). The Amended Counterclaims fail to state a plausible claim that Hall invaded Harry

Sargeant’s privacy by accessing, or causing another to access, the HS3 Email Account.

       Alternatively, even if Hall caused or induced another to access the HS3 Email Account on

the Sargeant Server in 2015 or 2016, Harry Sargeant no longer had a reasonable expectation of

privacy in that account by that time. Harry Sargeant was told by the system administrator for the

Sargeant Server in February 2013 that the HS3 Email Account had been “cut off from the root”

and that “no information or data from the HS3 Email Account could or would be provided” to

Harry Sargeant. ¶ 18 (emphasis added). Having been given this information by the system

administrator, Harry Sargeant was on notice that he no longer had any rights to the email account

nor would he be given access to the Sargeant Server or the information from the HS3 Email

Account. Therefore, as of February 2013, Harry Sargeant could not reasonably have believed that

he retained any rights (let alone a right to privacy) in the email account or the server.

       Harry Sargeant’s remaining theory of recovery is that Hall invaded Harry Sargeant’s

privacy by viewing the HS3 Material after acquiring it. It is Harry Sargeant’s theory that “every

time the [HS3] e-mail account is accessed or every time someone opens an e-mail or looks at this

material, that is a brand new invasion of privacy” (T. 75:5-7; 78:12-13). As discussed above, a



                                                     17
received email file that is saved to a server or downloaded to some other storage medium is no

different from any other digital file. Therefore, Harry Sargeant advocates a rule that any digital

file can be the kind of “place” or “private quarter” that can be the basis for an invasion of privacy

by intrusion.

       The Court declines to adopt this approach. Here, Florida state law supplies the substantive

law, and the Florida Supreme Court in Ginsberg has defined what constitutes invasion of privacy

by intrusion.13 This Court is bound by that interpretation. Cote v. R.J. Reynolds Tobacco Co., 909

F.3d 1094, 1107 (11th Cir. 2018) (“In interpreting Florida law, we look first to precedent from the

Florida Supreme Court. If there is no such precedent, we adhere to decisions of Florida’s

intermediate appellate courts absent some persuasive indication that the Florida Supreme Court

“would decide the issue otherwise.”) (quoting Winn–Dixie Stores, Inc. v. Dolgencorp, LLC, 746

F.3d 1008, 1021 (11th Cir. 2014)). Notably, Florida courts have not adopted a broader common

law definition of invasion of privacy by intrusion that other state courts have. C.f., e.g., Shulman

v. Grp. W Prods., Inc., 18 Cal. 4th 200, 232, 955 P.2d 469, 490 (Cal. 1998) (“To prove actionable

intrusion, the plaintiff must show the defendant penetrated some zone of physical or sensory

privacy surrounding, or obtained unwanted access to data about, the plaintiff. The tort is proven

only if the plaintiff had an objectively reasonable expectation of seclusion or solitude in the place,

conversation or data source.”) (emphasis added).

       The Court holds that neither the HS3 Email Account nor the individual digital files

containing the emails and attachments is the kind of “private quarter” or “place” that can be the




13
   The Amended Counterclaim asserts that it is brought pursuant to the Court’s supplemental
jurisdiction. ¶ 3. It further alleges that Harry Sargeant is a citizen of Florida and that Hall is a
citizen of the United Kingdom. ¶¶ 1, 2. As such, standing alone, the Amended Counterclaim could
invoke the Court’s diversity jurisdiction. Therefore, this Court must apply Florida substantive law.
                                                     18
basis for invasion of privacy by intrusion under Florida law. Other federal courts considering this

issue have concluded that Florida’s tort does not extend to non-physical places. See Celestine,

2017 WL 2838185, at *3 (court declined to find that accessing a credit report constitutes an

intrusion into a “place”); Watts v. City of Hollywood, Florida, 146 F. Supp. 3d 1254, 1267 (S.D.

Fla. 2015) (Altonaga, J.) (accessing driver’s license information from a state database is not an

intrusion into a “place”); Bradley v. City of St. Cloud, 2013 WL 3270403 (M.D. Fla. June 26, 2013)

(accessing medical records is not an intrusion into private quarters). Harry Sargeant relies on

Stirling Int'l Realty, Inc. v. Soderstrom, 2015 WL 403318, at *6 (M.D. Fla. Jan. 28, 2015) where

the court found that factual allegations regarding the unauthorized access of the plaintiff’s email

account were sufficient to support an invasion of privacy claim. The issue for decision in

Soderstrom was what a reasonable person would consider a highly offensive intrusion. The court

did not discuss whether an individual’s emails constitute a protected “place.” As such, Soderstrom

has no precedential value here.

       Harry Sargeant’s reliance on the Restatement (Second) of Torts § 652B (1977), for the

more expansive definition of intrusion as “one who intentionally intrudes, physically or otherwise,

upon the solitude or seclusion of another or his private affairs or concerns” is unpersuasive. This

argument was rejected in Oppenheim v. I.C. Sys., Inc., 695 F. Supp. 2d 1303, 1308-09, n.2 (M.D.

Fla.), aff'd, 627 F.3d 833 (11th Cir. 2010), which noted that Ginsberg’s definition of intrusion as

“physically or electronically intruding into one’s private quarters,” 863 So.2d at 162, is

significantly narrower than the Restatement’s. Regardless, § 652B has not been adopted in Florida.

Likewise, the cases Harry Sargeant cites as having “cited § 652B favorably” pre-date the Florida

Supreme Court’s decision in Ginsberg. DE 91 at n.5.




                                                    19
       As with the HS3 Email Account, Harry Sargeant has not pled a plausible claim that he

retained a reasonable expectation of privacy in the digital files containing the individual emails

and attachments. Even if Harry Sargeant could establish that a digital file constitutes a “virtual

place” and even assuming he once had an expectation of privacy in a server owned by Sargeant

Marine, he has failed to plead a plausible claim that by 2015 he retained any reasonable expectation

of privacy in the email files and attachments which he left on that server. The Amended

Counterclaims do not plead that Harry Sargeant could access his work email remotely, even prior

to January 2013, which creates a reasonable inference that he could only access it by being

physically present at the Sargeant family business headquarters. Regardless, once Harry Sargeant

was terminated from his employment, he no longer had access to that account and did not have the

authority to exclude Sargeant Marine, or anyone else, from accessing his email account. Based on

these facts, Harry Sargeant did not have a reasonable expectation of privacy in his old work email

account.

       The Court disagrees with Harry Sargeant’s reliance on United States v. Warshak, 631 F.3d

266 (6th Cir. 2010), which extended Fourth Amendment protection to emails stored on the server

of a third-party electronic communication service providers. Id. at 285-87 (holding that the

reasonable expectation of privacy for communication via telephone and postal mail, as recognized

by the Supreme Court extends to emails stored with third parties) (citing Katz v. United States, 389

U.S. 347, 352 (1967), and United States v. Jacobsen, 466 U.S. 109, 113 (1984). First, Warshak

involved government intrusion into an email account operated by an Internet service provider, as

opposed to here, where access to Harry Sargeant’s work email account was controlled by the

company that owned the server. Second, as discussed above, the Amended Counterclaim fails to

plead a plausible claim that the HS3 Material remained in electronic storage at the relevant times.



                                                    20
Third, Warshak only addressed the question of whether, for fourth amendment purposes, a

constitutionally-sufficient expectation of privacy existed. It did not resolve the question of whether

the service provider’s server was a protected “private quarter” under Florida law.

       Conversion

       Conversion is defined as “an act of dominion wrongfully asserted over, and inconsistent

with, another’s possessory rights in personal property.” Joseph v. Chanin, 940 So. 2d 483, 486

(Fla. Dist. Ct. App. 2006) (quoting Goodwin v. Alexatos, 584 So.2d 1007, 1011 (Fla. Dist. Ct. App.

1991)). See also Envases Venezolanos, S.A. v. Collazo, 559 So.2d 651, 652 (Fla. Dist. Ct. App.

1990) (conversion “constitutes the exercise of wrongful dominion and control over the property to

the detriment of the rights of the actual owner”).

       For purposes of this motion, the Court will assume that the HS3 Material is the kind of

personal property that is capable of being converted. See Warshall v. Price, 629 So. 2d 903, 904

(Fla. Dist. Ct. App. 1993) (cause of action for conversion properly pled where former employee

took a copy of a patient list from plaintiff’s computer and used it to generate fees from those

patients). See also Nealy v. Ross, 249 So.2d 522, 523 (Fla. Dist. Ct. App. 1971) (conversion “does

not necessarily require a total deprivation of ownership or possession”). “Conversion is an

appropriate cause of action even if the specific property “converted” has no actual value.”

Warshall, 629 So.2d at 904 (citing Tourismart of America, Inc. v. Gonzales, 498 So.2d 469, 470

n. 2 (Fla. Dist. Ct. App. 1986)).

       Harry Sargeant incorrectly argues that the Amended Counterclaims “allege[] sufficient

facts to establish that [he] had the right to possess the HS3 Material.” DE 91 at 13. Although

Paragraph 83 of the Amended Counterclaim alleges “[Harry Sargeant] owns and has the right to

possess the HS3 Material,” that legal conclusion is not entitled to the assumption of truth. See



                                                     21
notes 9, 10, supra. The Amended Counterclaim states that Sargeant Marine owned the server and

controlled access to the server. See ¶ 12. It does not allege any facts to create a plausible inference

that Harry Sargeant’s rights to access the server were greater than Sargeant Marine’s right to

exclude him. In or about February 2013, following Harry Sargeant’s ouster from the family

businesses, the system administrator for the Sargeant Server informed him that he could not have

access to the HS3 Email Account. ¶ 18. These factual allegations establish that Harry Sargeant

was stripped of any possessory interest he may have once had in the email account and the HS3

Material two years before the alleged Hall conversion occurred. Thus, Harry Sargeant’s argument

that his right to possess the HS3 Material was somehow superior to Hall’s at the time of the alleged

conversion in October 2016 is belied by the facts alleged in the Amended Counterclaim.

       In any event, the Court rejects Harry Sargeant’s argument that Hall can be liable for

conversion for mere possession of the HS3 Material. Rather, conversion claims are properly pled

against those who committed the allegedly “unauthorized act” that deprived Harry Sargeant of the

HS3 Material. See Fogade v. ENB Revocable Tr., 263 F.3d 1274, 1291 (11th Cir. 2001)

(“conversion is ‘an unauthorized act which deprives another of his property permanently or for an

indefinite time.’”) (quoting Senfeld v. Bank of Nova Scotia Trust Co. (Cayman) Ltd., 450 So.2d

1157, 1160–61 (Fla. Dist. Ct. App. 1984)). Based on the Amended Counterclaims, that

unauthorized act occurred, if at all, when Daniel Sargeant (or someone else) obtained information

from the HS3 Email Account without authorization from Harry Sargeant. ¶¶ 34, 39. Despite Harry

Sargeant’s attempt to characterize Hall’s subsequent receipt of copies of those digital files as the

unauthorized act, Harry Sargeant fails to cite legal authority to support such a proposition, and this




                                                      22
Court finds that holding Hall liable for conversion on this theory would be inconsistent with the

common law definition of conversion.14

       Opportunity to Amend

       The final issue is whether Harry Sargeant should be afforded an opportunity to file a second

Amended Counterclaim. The Court concludes that he should not.

       Harry Sargeant has had multiple opportunities to assert claims against Hall arising from

Hall’s acquisition and disposition of the HS3 Material. In the SAC, Harry Sargeant alleged that

Hall conspired with Daniel Sargeant and others to obtain the HS3 Material in violation of the

CFAA and in violation of Harry Sargeant’s right to privacy. This Court recommended dismissing

those claims without prejudice and provided a detailed Report and Recommendation enumerating

the factual and legal shortcomings in the SAC. In his initial Counterclaims Harry Sargeant accused

Hall of invading his privacy by both intrusion and publication, civil conspiracy and unjust

enrichment. DE 54. Faced with Hall’s initial motion to dismiss the counterclaim (DE 63), Harry

Sargeant withdrew his claims for invasion of privacy by publication and unjust enrichment. In the

Amended Counterclaims, Harry Sargeant again alleged that Hall invaded his privacy by intrusion

and conspired to do so. He also added a new claim for conversion. Again, the facts alleged in

support of those claims are insufficient. Moreover, Harry Sargeant’s primary theory of invasion of

privacy by intrusion (which is different from the theory he asserted in the SAC) fails as a matter

of law. Likewise, Harry Sargeant’s theory of conversion fails as a matter of law. These legal

insufficiencies cannot be cured by amendment. Harry Sargeant would have to articulate a different



14
    Given the Court’s conclusion that neither of the substantive counterclaims survive scrutiny
under Rule 12(b)(6), the conspiracy count must also be dismissed. See Espana Informatica, S.A.
v. Top Cargo, Inc., No. 08-20276-CIV, 2008 WL 11331683, at *12 (S.D. Fla. Apr. 28, 2008) (J.
Ungaro) (“because Plaintiffs have not alleged an actionable tort or wrong underlying the civil
conspiracy claim, the Court finds that the civil conspiracy claim should be dismissed”).
                                                   23
tort theory. Or, he would have to allege facts establishing that Daniel Sargeant (or someone acting

in concert with Hall and with Hall’s knowledge) accessed the Sargeant Server and obtained the

HS3 Material after his January 2015 meeting with Hall, and at a time when Harry Sargeant retained

rights to that material. Harry Sargeant has already been given multiple chances to assert a valid

theory, or to assert the necessary facts related to the acquisition and dissemination of the HS3

Material, and has failed to do so. This case has been pending since June 6, 2018. Discovery is

scheduled to close in approximately 60 days. The case is scheduled for trial in less than six months.

        The Court may dismiss a complaint with prejudice and “may refuse leave to amend when

there have been repeated failures to cure deficiencies by amendments previously allowed.”

Esmailzadegan v. Ventura Greens at Emerald Dunes Condo. Ass'n, Inc., No. 9:17-CV-81040,

2018 WL 4409979, at *2 (S.D. Fla. Aug. 20, 2018) (J. Rosenberg) (court denied leave to amend

where plaintiffs were “on notice of the same deficiencies in their pleadings in two previous motions

to dismiss . . . [and] in an earlier order . . . [nevertheless] [p]laintiffs still have not stated a federal

claim, despite being on notice of what needed to be corrected in their pleadings”) (citing Foman

v. Davis, 371 U.S. 178, 182 (1962)). See also EcoMed, LLC v. Asahi Kasei Medical Co., Ltd., No.

0:17-CV-61360, 2018 WL 6620467, at *2 (S.D. Fla. Nov. 28, 2018) (J. Rosenberg) (court

dismissed pleading with prejudice where plaintiffs were already afforded the opportunity to amend

in this case (which was an amendment stemming from plaintiffs’ prior litigation), and court found

that further amendment would be futile and would also impose unfair prejudice on the defendant).



                                            CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion to Dismiss the Counterclaims (DE 72) is

GRANTED WITH PREJUDICE.



                                                        24
       DONE and ORDERED in Chambers at West Palm Beach in the Southern District of

Florida, this 26th day of March, 2019.




                                                  BRUCE REINHART
                                                  U.S. MAGISTRATE JUDGE




                                           25
